DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2. Claims 1-25 are currently pending and under examination herein.
Claims 1-25 are rejected.

Priority
3. The instant application claims the benefit of priority as a continuation of U.S. Application No. 16/597,782 filed 9 October 2019, which is a continuation of U.S. Application No. 16/325,385 filed 13 February 2019, which is a 371 filing of International Application No. PCT/US2017/047372 filed 17 August 2017 and claims the benefit of priority to U.S. Provisional Application No. 62/376,299 filed 17 August 2016.
The benefit of priority to U.S. Application No. 16/597,782 filed 9 October 2019, U.S. Application No. 16/325,385 filed 13 February 2019 and International Application No. PCT/US2017/047372 filed 17 August 2017 is acknowledged.
Claim 1, and those claims dependent therefrom, recites “contacting methylated DNA from the biofluid sample with a detection reagent to measure methylated DNA from the biofluid sample and measuring the methylated DNA contacted with the detection reagent”. This limitation is not supported by the disclosure of U.S. Provisional Application No. 62/376,299 filed 17 August 2016. Therefore, the claim to the benefit of priority to U.S. Provisional Application No. 62/376,299 filed 17 August 2016 is not granted for claims 1-25. 

Information Disclosure Statement
4. The Information Disclosure Statement filed on 7 October 2020 is in compliance with the provisions of 37 CFR 1.97 and have been considered in part. Reference No. 18 was not considered because Applicant did not provide a legible copy of the foreign patent document with the IDS filing and a copy was not present in any of the prior filed U.S. Applications that the instant application claims the benefit of priority to. A signed copy of the list of references cited fromthe IDS is included with this Office Action.

Drawings
5. The drawings filed 7 October 2020 are accepted.

Specification
6. The abstract of the disclosure is objected to because it contains language that can be implied, such as “This application relates to” and “The application includes”. Correction is required.  See MPEP § 608.01(b).

7. The disclosure is objected to because: 
It contains an embedded hyperlink and/or other form of browser-executable code in para. [0116]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The sequence in para. [0109] does not have an accompanying sequence ID number.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



8. Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites “the non-linear model” in line 1. There is a lack of antecedent basis for this term as there is no previous recitation of a non-linear model recited in claim 8, and claims 1 and 7, from which claim 8 depends, do not recite a limitation for a non-linear model. It is suggested to amend claim 8 to depend from 2 to overcome this rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

9. Claims 1-8, 11, 13-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Anderberg et al. (US 2012/0283128 A1; IDS Document) as evidenced by GeneCards (CXCL10 Gene, accessed 11 February 2020, pgs. 1-21, https://www.genecards.org/cgi-bin/carddisp.pl?gene=CXCL10; IDS Document) in view of Sigdel et al. (WO 2014/145232 A2; IDS Document), Mehta et al. (Transplantation Proceedings 2006, vol. 38, pgs. 3420-3426; IDS Document) and Jin et al. (Nucleic Acids Research 2010, vol. 38, no. 11, e125, pgs. 1-7; IDS Document). 
With respect to claim 1, Anderberg et al. discloses a method for monitoring, diagnosis, prognosis, and determination of treatment regimens in subjects suffering from or suspected of having a renal injury (abstract). Anderberg et al. discloses that the method includes the measurement of a plurality of assays on a body fluid sample obtained from the subject for one or more kidney injury markers that are combined and used for monitoring, diagnosis, prognosis, and determination of treatment regimens in subjects suffering from or suspected of having a renal injury (paras. [0013]-[0015]). Anderberg et al. discloses that the kidney injury markers and clinical indicia utilized for the risk stratification, diagnosis, classification, monitoring, etc. include creatinine concentration in the biofluid, clusterin concentration, C-X-C motif chemokines concentration and total protein concentration (paras. [0013], [0015], [0029], [0047] and [0092]-[0093]). Anderberg et al. discloses that the marker assay involve contacting a sample containing or suspected of containing a biomarker of interest with at least one antibody that specifically binds to the biomarker and other suitable reagents (paras. [0050] and [0069]-[0070]). Anderberg et al. discloses combining assay results and clinical indicia to produce a value indicative of the likelihood of the risk of kidney injury (para. [0020], [0089], [0095], [0128]-[0134]).

Concerning claims 3 and 8, Anderberg et al. discloses that the model is trained using samples from approximately 900 adults with multiple causes of kidney injury (paras. [0108]-[0138]).
Pertaining to claims 4-5, Anderberg et al. discloses that the method determines a probability for kidney injury (paras. [0044], [0066]-[0067], [0090], [0129]-[0133]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to scale the value according to a percentage as this is a simple mathematical conversion of scale that does not distinguish over the prior art.
As to claim 6, Anderberg et al. discloses that the score has a specificity of greater than 0.95 and specificity greater than 0.95 (para. [0044] and [0091]). It is obvious to one of ordinary skill in the art that these values when scaled to a percentage would be greater than 95% for both the specificity and sensitivity and a simple conversion of scale that merely changes the magnitude does not distinguish over the prior art.
With respect to claim 7, Anderberg et al. discloses the ROC is greater than about 0.9 (para. [0043] and [0091]). It is obvious to one of ordinary skill in the art that these values when scaled to a percentage would be greater than 90% and a simple conversion of scale that merely changes the magnitude does not distinguish over the prior art.
Regarding claim 11, Anderberg et al. discloses that the biofluid sample is urine (para. [0065]).
Concerning claims 15-16, Anderberg et al. discloses that IP-10 is a potential marker for combination in the claimed method (para. [0093]), which is the CXCL10 marker as evidenced by GeneCards. GeneCards discloses that an alternative name for CXCL10 is IP-10 (pg. 1). 
Pertaining to claims 17-18, Anderberg et al. discloses that the biomarkers or clinical indicia include clusterin (paras. [0013], [0015], [0029], [0047] and [0092]-[0093]). Anderberg et al. discloses measuring the biomarkers using an ELISA assay (paras. [0069]-[0070]).
As to claim 21, Anderberg et al. discloses that after obtaining a diagnosis, the clinical can select a treatment regimen that is compatible with the diagnosis, including withdrawing delivery of compounds that are known to be damaging to the kidney (para. [0106]).
Anderberg et al. is silent to contacting cfDNA from the biofluid sample with a nucleic acid probe to measure cfDNA from the biofluid sample and contacting methylated DNA from the biofluid sample with a detection reagent to measure methylated DNA from the biofluid sample in claim 1; wherein the nucleic acid probe comprises a nucleotide sequence that is complementary to at least 20-300 continuous nucleotides of SEQ ID NO: 1 or SEQ ID NO: 2 in claim 13; wherein the detection reagent for total protein is a colorimetric reagent in claim 14; wherein the detection reagent for the methylated DNA is an antibody in claim 19; wherein the antibody detects 5-methylcytosine in claim 20; and wherein the subject received an organ transplant and the method further comprises obtaining a plurality of biofluid samples from the subject at different points in time post organ transplantation in claim 25. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by Sigdel et al., Mehta et al. and Jin et al.
With respect to claim 1, Sigdel et al. discloses a method of evaluating renal injury that includes measuring an amount of cfDNA, an amount of total protein and an amount of creatinine in urine or blood (paras. [0067], [0075], [0083]-[0096], [0129]-[0136] and [0141]-[0158]). Sigdel et al. discloses that the nucleic acid probes utilized to measure the amount of cfDNA are complementary to ALU repeats (paras. [0090]-[0093]).

Concerning claims 1, 19 and 20, Jin et al. discloses that techniques for detecting methylation of DNA include the use of either selective restrictive enzyme digestion, selective chemical conversion of unmethylated cytosine by sodium bisulfite treatment and selective affinity of antibodies or proteins toward 5-methylcytosine (pg. 1, col. 2, para. 1). Jin et al. also discloses the use of antibodies specific for 5-methylcytosine for the determination of methylation levels (pg. 2, col. 2, para. 3 to pg. 3, col. 1, para. 1; pg. 4, col. 1, para. 2 to pg. 5, col. 2, para. 2).
Pertaining to claim 13, Sigdel et al. discloses that the nucleic acid probes utilized comprise a nucleotide sequence that is 5 '-HEXTC AAGCGATTCTCCTGCCTCAGC- BHQ-3 (at para. [0090]).
As to claim 14, Sigdel et al. discloses that the total protein is measured using Coomassie Plus Beadford Assay Kit (para. [0142]).
With respect to claim 25, Sigdel et al. discloses obtaining 2-4 serial samples from renal transplant transplant patients with and without acute rejection (para. [0129]).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some teaching in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Anderberg et al. discloses that the method can include additional variables and other clinical indicia for kidney injury and the kidney injury assay results are not used in isolation (para. [0047]). Sigdel et al.  also discloses that the amount of cfDNA in urine or plasma samples can be combined with measurement of other pathological and clinical data, including proteinuria measurements and the like (para. [0096]). Mehta et al. also discloses the identification of aberrant hypermethylation 
In addition, Jin et al. discloses that techniques based on sodium bisulfite treatment of DNA, including PCR of sodium bisulfite treated DNA, are incapable of distinguishing between 5-methylcytosine and 5-hydroxymethylcytosine whereas antibody based immunoprecipitation techniques are able to distinguish between the two (abstract; pg. 2, col. 1, para. 3 to pg. pg. 3, col. 1, para. 2; pg. 6, col. 1, para. 2 to pg. 7, col. 1, para. 1). Therefore, it would have been obvious to one of ordinary skill in the art to utilize the MeDIP method of sequencing with 5-mc specific antibodies for determining the methylation level taught by Jin et al. in place of the bisulfite sequencing method taught by Mehta et al. in order to enhance the detection of different types of methylation for analysis. Furthermore, one of ordinary skill in the art would predict this substitution would be successful because Jin et al. discloses that both methods are alternate methods for determining the same type of data. The invention is therefore prima facie obvious.

10. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anderberg et al. as evidenced by GeneCards in view of Sigdel et al., Mehta et al., and Jin et al. as applied to claim 1 above, and further in view of Fernando (US 2010/0209930 A1; IDS Document). 

Regarding claim 9, Fernando discloses a screening method that includes a preservation step to increase the amount of recoverable nucleic acids (para. [0081]). Fernando discloses that cell-free nucleic acids in blood or plasma may be efficient preserved and isolated (para. [0019]). Fernando discloses that the method begins by contacting the blood sample with a protective agent containing one or more active ingredients including a formaldehyde donor, aurintricarboxylic acid, EDTA that stabilizes the cells against degradation (paras. [0020] and [0023]; claim 1).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Fernando discloses that the unique preservation step increases the amount of recoverable nucleic acids thereby improving the diagnostic capabilities of the cell-free nucleic acids (para. [0018]). Therefore, one of ordinary skill in the art would have been motivated to utilize the stabilization solution taught by Fernando on the blood samples obtained in the method of Anderberg et al., Sigdel et al., Mehta et al. and Jin et al. to increase the amount of recoverable nucleic acids. Furthermore, one or ordinary skill in the art would predict that the stabilization solution taught by Fernando could be readily added to the method of Anderberg et al., Sigdel et al., Mehta et al. and Jin et al. with a reasonable expectation of success since the method of Anderberg et al., Sigdel et al., Mehta et al. and Jin et al. utilizes cell-free DNA obtained from blood samples. The invention is therefore prima facie obvious.

11. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Anderberg et al. as evidenced by GeneCards in view of Sigdel et al., Mehta et al., and Jin et al. and Fernando as applied to claim 9 above, and further in view of Ryan et al. (US 2011/0300608 A1; IDS Document). 
The limitations of claim 10 have been taught by Anderberg et al., Sigdel et al., Mehta et al., Jin et al. and Fernando et al. above.
Concerning claim 10, Fernando discloses that the treating of the blood sample containing cell-free nucleic acids reduces blood cell lysis and nuclease activity within the blood sample (abstract). Fernando discloses that the method begins by contacting the blood sample with a protective agent containing one or more active ingredients including a formaldehyde donor, aurintricarboxylic acid, EDTA (paras. [0020] and [0023]).
Anderberg et al., Sigdel et al., Mehta et al., Jin et al. and Fernando et al. are silent to wherein the wherein the stabilizing solution comprises polyethylene glycol (PEG) in claim 10. However, this limitation was known in the art at the time of the effective filing date of the invention, as taught by Ryan et al.
Pertaining to claim 10, Ryan et al. discloses a method for improved DNA isolation and proper storing in order to isolate DNA (para. [0018]). Ryan et al. discloses that the fixative solution for preserving nucleic acids in cells preferably comprises polyethylene glycol and EDTA (para. [0021]). 
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Ryan et al. discloses that the step of fixing the solution allows the sample to be stored for a period of time prior to the DNA isolation process (para. [0025]). Therefore, one of ordinary skill in the art would have been motivated to add polyethylene glycol to the stabilization solution taught by Fernando in order to achieve he composition of a fixing solution in addition to a stabilization solution to prima facie obvious.

12. Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Anderberg et al. as evidenced by GeneCards in view of Sigdel et al., Mehta et al., and Jin et al. as applied to claims 1 and 21 above, and further in view of Bellomo et al. (Lancet 2012, vol. 380, pgs. 756-66; IDS Document). 
The limitations of claims 1 and 21 have been taught by Anderberg et al., Sigdel et al., Mehta et al. and Jin et al. above. 
As to claims 22-24, Anderberg et al. discloses that after obtaining a diagnosis, the clinical can select a treatment regimen that is compatible with the diagnosis, including withdrawing delivery of compounds that are known to be damaging to the kidney (para. [0106]).
Anderberg et al., Sigdel et al., Mehta et al. and Jin et al. are silent to the intervention comprising administering an immunosuppressant drug to the subject or changing dosing of an immunosuppressant drug to the subject in claim 22; wherein the immunosuppressant drug is calcineurin inhibitor, an antiproliferative agent, an mTOR inhibitor, a steroid or an induction agent in claim 23; wherein the immunosuppressant drug is selected from the group consisting of tacrolimus, cyclosporine, mycophenolate mofetil, mycophenolate sodium, azathioprine, sirolimus, prednisone, thymoglobulin, IL2 receptor blockade, and belatacept in claim 24. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by Bellomo et al. 

An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some teaching in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Anderberg et al. discloses that after obtaining a diagnosis, the clinical can select a treatment regimen that is compatible with the diagnosis, including withdrawing delivery of compounds that are known to be damaging to the kidney (para. [0106]). Bellomo et al. discloses that acute kidney injury can be drug-induced and that is crucial to diagnose suspicion of kidney injury so that the offending drug can be identified and removed (pg. 759, col. 2, para. 1). Therefore, it would have been obvious to one of ordinary skill in the art to utilize the method of Anderberg et al., Sigdel et al., Mehta et al. and Jin et al. to identify acute kidney injury risk for patients taking drugs known to contribute to acute kidney injury as taught by Bellomo et al. to reduce the risk of injury. Furthermore, one of ordinary skill in the art would predict that the data taught by Bellomo et al. could be readily added to the method of Anderberg et al., Sigdel et al., Mehta et al. and Jin et al. with a reasonable expectation of success since both pertain to identifying risk of acute kidney injury and altering medication. The invention is therefore prima facie obvious.

13. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anderberg et al. as evidenced by GeneCards in view of Sigdel et al., Mehta et al., and Jin et al. as applied to claim 1 above, and further in view of Zhang et al. (US 8,404,444 B2; IDS Document). 
The limitations of claim 1 have been taught by Anderberg et al., Sigdel et al., Mehta et al. and Jin et al. above. 

Anderberg et al., Sigdel et al., Mehta et al. and Jin et al. are silent to wherein contacting cfDNA from the biofluid sample with the nucleic acid probe results in an immobilized cfDNA/nucleic acid probe complex in claim 12. However, this limitation was known in the art at the time of the effective filing date of the invention, as taught by Zhang et al.
Regarding claim 12, Zhang et al. discloses a method detecting the presence or absence of generic biomarkers indicative of cell damage related to a pathophysiological insult in a biological sample of the subject (col. 1, line 63 to col. 2, line 10). Zhang et al. further discloses that the generic biomarker includes sequences having an Alu sequence (col. 2, lines 31-33). Zhang et al. discloses that eh Alu sequence biomarkers are detected using a probe set designed based on Alu sequences (col. 5, lines 4-15). Zhang et al. further discloses that the method can be carried out with amplification, i.e. PCR based methods, or without hybridization, using the QuantiGene method (col. 8, lines 24-39). Zhang et al. discloses that the method includes generating an immobilized nucleic acid probe/cfDNA comples and contacting the complex with a chemiluminescent substrate (Fig. 2; col. 8, lines 49-67). 
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention if one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. It would have been obvious to one of ordinary skill in the art that the QuantiGene method for detecting the amount of cell-free DNA associated with ALU repeats could have been substituted for the method of prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14. Claims 1, 6 and 9-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 9, 18-20, and 33 of copending Application No. 16/597,782 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap in scope with each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
15. No claims are allowed.

E-mail Communications Authorization
16. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
	17. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631